 Case 2:20-cv-09091-PA-AS Document 69 Filed 08/26/21 Page 1 of 3 Page ID #:3665




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                Case No. 2:20-cv-9091-PA-AS
12              Plaintiff,                     Hon. Percy Anderson
13   vs.                                       ORDER GRANTING
14                                             DEFENDANT THRIVE
     THRIVE CAUSEMETICS, INC.,                 CAUSEMETICS, INC.’S
15                                             APPLICATION FOR LEAVE TO
                Defendants.                    FILE UNDER SEAL DOCUMENTS
16                                             IN SUPPORT OF MOTION FOR
                                               SUMMARY JUDGMENT
17
18
19
20
21
22
23
24
25
26
27
28


               [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
 Case 2:20-cv-09091-PA-AS Document 69 Filed 08/26/21 Page 2 of 3 Page ID #:3666




 1                      [PROPOSED] ORDER GRANTING LEAVE
 2                         TO FILE DOCUMENTS UNDER SEAL
 3          On August 6, 2021, Defendant Thrive Causemetics, Inc. filed an Application
 4   For Leave to File Under Seal Documents in Support of Defendant’s Motion for
 5   Summary Judgment, also filed on August 6, 2021. The Court having considered
 6   Defendant’s Application, and compelling reasons and good cause appearing therefore,
 7   IT IS HEREBY ORDERED that the Court GRANTS the Application to File Under
 8   Seal the following documents and information:
 9
     DOCUMENT                     DESCRIPTION
10
     Memorandum                   The information appearing on pages 1, 3, and 10 of
11
                                  Defendant’s Memorandum of Points and Authorities
12
                                  in Support of Its Motion for Summary Judgment.
13
     DSUF                         The information appearing on pages 2 and 3 of
14
                                  Defendant’s Statement of Uncontroverted Facts and
15
                                  Conclusions of Law in support of Its Motion for
16
                                  Summary Judgment.
17
     Menninger MSJ                The information appearing in paragraph 2 of the
18
     Declaration                  Declaration of Ned A. Menninger in support of
19
                                  Defendant’s Motion for Summary Judgment.
20
21   [Proposed] Order Granting    The information appearing on page 2 of Defendant’s

22   Motion for Summary           [Proposed] Order Granting Motion for Summary

23   Judgment                     Judgment.

24   Exhibit B to the De Lilly    A true and correct copy of a document produced by

25   MSJ Decl.                    Plaintiff and Bates numbered TNC01282-1299.

26   Exhibit G to the De Lilly    A true and correct copy of a document produced by

27   MSJ Decl.                    Plaintiff and Bates numbered TNC00007-08.

28   Exhibit I to the De Lilly    The information appearing on pages 3 and 22-24 of

                                              2
                 [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
 Case 2:20-cv-09091-PA-AS Document 69 Filed 08/26/21 Page 3 of 3 Page ID #:3667




 1
     MSJ Decl.                    the true and correct copy of excerpts of the Expert
 2
                                  Report of David Drews (the “Drews Report”).
 3
           Defendant is granted leave to file under seal the Memorandum, DSUF,
 4
     Menninger MSJ Declaration, MSJ [Proposed] Order, and the Drews Report, as
 5
     specified above.
 6
 7   IT IS SO ORDERED.
 8
 9
10
11
12
13
14
15   Dated: August 26, 2021
                                                        PERCY ANDERSON
16                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                 [PROPOSED] ORDER GRANTING LEAVE TO FILE DOCUMENTS UNDER SEAL
